SEABURY, J.
This is an action to recover damages for personal injuries sustained through the alleged negligence of the defendant. The evidence is meager and insufficient to establish a cause of action. Plaintiff proved that he was directed by his “boss” to dump a box, and that while engaged in that act his finger was caught and injured. The alleged negligence of the defendant seems to have been left entirely to conjecture; certainly it was not proved.
Judgment reversed, and complaint dismissed, with costs in this court and in the court below. All concur.